Citation Nr: 1110037	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 27, 2009 for hearing impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2010 Substantive Appeal, the Veteran requested a hearing before the Board at the VA Central Office in Washington, DC.  Following the certification of the appeal to the Board, the Veteran informed the Board that he preferred to have a hearing at the RO instead of at the Central Office.  In February 2011, the Veteran's representative filed a motion to remand the case to the RO to schedule a videoconference before the Board.  This case is, therefore, remanded for the RO in accordance with the Veteran's request.  See 38 C.F.R. § 20.704(c) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



